DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 08/15/2022.  
Claims 1-5 and 7-11 are pending in the case.  
No further claims have been cancelled.  
No claims have been added.  
Claims 1 and 7 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claims 1 and 7:
Claim 1 recites the limitation "the display function" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is rejected under the same rationale.

Claims 2-5 and 8-10:
	Claims 2-5 and 8-10 are rejected for fully incorporating the deficiency of their respective base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2021/0303128 A1, effectively filed on 03/24/2020, hereinafter “Ho”) in view of Kasuga et al. (US 2013/0235271 A1, published 09/12/2013, hereinafter “Kasuga”).

Independent Claims 1 and 7:
	Ho discloses a method implemented via a display apparatus having on-screen display control mechanism, comprising:
a signal receiving terminal configured to receive a mouse input signal (The display device comprises a signal input port 40 that drives a personal input device 10, Ho: ¶ [0036].  The personal input device 10 can be a mouse, Ho: Fig. 1, [0038] last sentence.);
a switch circuit configured to receive the mouse input signal from the signal receiving terminal through an input terminal, and to transmit the mouse input signal to a first output terminal under a mouse signal transmission mode and transmit the mouse input signal to a second output terminal under an on-screen display control mode (The display device comprises a first processing unit 22 that receives the mouse input signal from the input port 40, Figs. 1 and 3A, Ho: ¶ [0036].  The first processing unit processes a first event message from the mouse to generate a first event parameter, Ho: Fig. 2A steps 10-30.  The first processing unit determines if the first event parameter corresponds to an OSD menu of the display device, if so, the first processing unit processes the mouse input signals to control the OSD menu (on-screen display control mode) of the display device, if the first event parameter does not correspond to the OSD menu, the first processing unit generates a second event message and transmits the second event message to the second processing unit 32 of the electronic device 30 to process the mouse input signals, Ho: Figs. 2A-4B, ¶ [0048]-[0049], [0059].  Examiner considers the portion of the processing unit that controls the switching of the processing of the mouse signals between the first processing unit and the second processing unit to be the switch circuit.  Examiner considers the portion of the first processing unit that directs the mouse input signals to the second processing unit to be the first output terminal.  Examiner considers the portion of the first processing unit that directs the mouse input signals to the control of the OSD menu to be the second output terminal.);
a display panel (Ho: Fig. 1, [0035].); and
a display control circuit electrically coupled to the switch circuit and the display panel and configured for (The first processing unit comprises components for controlling the display of the cursor and the OSD menu, Ho: ¶ [0035], [0038].):
controlling the display panel to display an on-screen display frame having a plurality of control items, and receiving the mouse input signal from the second output terminal under the on-screen display control mode, wherein the control items include at least a menu item related to the display function of the display panel and at least a parameter control item related to the display function of the display panel (The user can provide a mouse input that triggers the first processing unit to display the OSD menu on the display device, wherein the first processing unit can then receive mouse inputs to operate, select, or adjust the options of function or parameter settings within the OSD menu, Ho: ¶ [0049].);
retrieving location information and key information from the mouse input signal (location information and clicking information (key information) are retrieved from the mouse signals, Ho: ¶ [0011], [0046], [0049]);
controlling the display panel to display a mouse cursor over the on-screen display frame according to the location information (Ho: ¶ [0049]);
selecting one of the control items corresponding to the mouse cursor as a selected control item according to the location information and the key information (Ho: ¶ [0049]); and
executing a control function corresponding to the selected control item, wherein the control function comprises adjusting a parameter of the display panel that corresponds to the parameter control item related to the display function of the display panel (Ho: ¶ [0049].).  
Ho does not appear to expressly teach an apparatus and method wherein the control function comprises entering or exiting a menu that corresponds to the menu item related to the display function of the display panel.
However, Kasuga teaches an apparatus and method wherein the control function comprises entering or exiting a menu that corresponds to the menu item related to the display function of the display panel (Kasuga: Figs. 4(a)-4(b), ¶ [0029], [0030].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus and method of Ho wherein the control function comprises entering or exiting a menu that corresponds to the menu item related to the display function of the display panel as taught by Kasuga.
One would have been motivated to make such a combination in order to provide a more effective means for organizing the options and functions related to the display panel within the OSD menu interface (Kasuga: Figs. 4(a)-4(b), ¶ [0029], [0030].). 

Claims 2 and 8:
	The rejection of claims 1 and 7 are incorporated. Ho in view of Kasuga further teaches a display apparatus and method wherein first output terminal is electrically coupled to a computer host terminal, and the switch circuit is configured to transmit the mouse input signal from the first output terminal to the computer host terminal under the mouse signal transmission mode (As presented above the switch circuit and the first output terminal are each components of the first processing unit and the first processing unit is electrically coupled to the host terminal, Ho: Figs. 2A-4B, ¶ [0035], [0048]-[0049], [0059].).

Claims 3 and 9:
	The rejection of claims 1 and 7 are incorporated.  Ho in view of Kasuga further teaches a display apparatus and method wherein the mouse input signal comprises human interface device (HID) descriptor information, and the display control circuit is configured to retrieve the location information and the key information from the human interface device descriptor information (Ho: Figs. 4A-4B, [0011], [0053], [0062]-[0063]).

Claims 4 and 10:
	The rejection of claims 1 and 7 are incorporated. Ho in view of Kasuga further teaches a display apparatus and method wherein the signal receiving terminal is a universal serial bus (USB) connection interface to be electrically coupled to a mouse to receive the mouse input signal from the mouse (Ho: Fig. 1, ¶ [0012], [0036], [0064]).

Claims 5 and 11:
	The rejection of claims 1 and 7 are incorporated. Ho in view of Kasuga further teaches a display apparatus and method wherein the switch circuit switches to operate between the mouse signal transmission mode and on-screen display control mode according to a switch control signal generated from a computer host terminal or generated from a physical key comprised in the display apparatus (When the user positions the cursor over the displayed OSD menu, the first processing unit switches to an OSD control mode and when the user positions the cursor over an area where the OSD menu is not displayed, the first processing unit switches to a mouse signal transmission mode, Ho: Figs. 2A-4B, ¶ [0048]-[0049], [0059].  Accordingly, switching between the modes requires the OSD menu to be displayed first.  The OSD menu can be displayed in response to the user pressing a button disposed on the housing of the display device 20, Ho: ¶ [0049].  Examiner considers the input that causes the OSD menu to be displayed to be a switch control signal since the generation of the OSD menu is required before the user can switch between the two modes.).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175